United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
El Centro, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-415
Issued: May 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 15, 2014 appellant filed a timely appeal of the September 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty.
FACTUAL HISTORY
On August 8, 2014 appellant then a 55-year-old letter carrier, filed a Form CA-2,
occupational disease claim for pain in his left knee. He alleged that he had a previous left knee
injury in 2004 for which he underwent surgery and noted that recently his knee was swollen and
1

5 U.S.C. §§ 8101-8193.

painful. Appellant indicated that he was advised that continued walking would aggravate his
knee condition. He realized his illness was caused or aggravated by his employment on
July 31, 2014. Appellant did not stop work.
In an August 11, 2014 letter, OWCP advised appellant to submit additional information
including a comprehensive medical report from his treating physician which included a reasoned
explanation as to how the specific work factors or incidents identified by appellant had
contributed to his claimed injury. It also requested that appellant respond to a questionnaire to
substantiate the factual elements of his claim. No additional evidence was received.
In a September 17, 2014 decision, OWCP denied the claim because appellant did not
submit sufficient evidence establishing that the injury or events occurred as alleged. It advised
that he failed to provide a description of specific employment factors that contributed to his
medical condition and also failed to submit medical evidence containing a medical diagnosis in
connection with the injury or events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident, or exposure occurring at the time, place, and in the
manner alleged. Appellant must also establish that such event, incident, or exposure caused an
injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

Solomon Polen, 51 ECAB 341 (2000).

2

ANALYSIS
Appellant alleged that his knee began to bother him, started to swell, and was painful. He
noted having a previous left knee injury in 2004, for which he underwent surgery, and was
advised that continued walking would aggravate his knee condition.
The Board finds that there is no medical evidence of record to establish that the injury or
events occurred as alleged. In a letter dated August 11, 2014, OWCP requested that appellant
submit additional evidence in support of his claim, specifically a comprehensive medical report
from his treating physician which included a reasoned explanation as to how the specific work
factors or incidents identified by appellant had caused his claimed injury. It further requested
that appellant answer a questionnaire to substantiate the factual allegations of his claim.
However, no response was submitted prior to OWCP’s decision of September 17, 2014.
As noted, part of appellant’s burden of proof includes the submission of rationalized
medical opinion evidence, based on a complete factual and medical background, supporting such
a causal relationship between the employment and the diagnosed condition. The record contains
no medical evidence. Because appellant has not submitted reasoned medical evidence
explaining how and why his left knee condition was employment related, he has not met his
burden of proof.
Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.4 An award of compensation may not be
based on surmise, conjecture, or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor the belief that his condition was caused,
precipitated, or aggravated by his employment is sufficient to establish causal relationship.
Causal relationships must be established by rationalized medical opinion evidence.5 Appellant
failed to submit such evidence, and OWCP therefore properly denied appellant’s claim for
compensation.
On appeal appellant disagreed with OWCP’s decision denying his claim for
compensation. He explained that his supervisor submitted the claim before his doctor’s
appointment was scheduled and this was an error. Appellant requested that his claim be
reviewed with all the information. The record before the Board contains no medical evidence
explaining how and why his left knee condition was employment related, and therefore he has
not met his burden of proof.6
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607. Therefore, he may submit doctors’ reports obtained
from examinations after his supervisor submitted his claim.
4

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2014 decision of Office of
Workers’ Compensation Programs is affirmed.
Issued: May 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

